PER CURIAM.
 The District Court dismissed appellant’s suit for a divorce, on the ground that she was a resident of New York and not of the District of Columbia. D. C. Code 1940, § 16-401. The evidence supports that finding. Appellant had been absent from her former home in the District since 1923. In the meantime she had been in China, Massachusetts, and New York. She had recently voted in New York. This, of course, involved a claim of residence there. She had continued to reside in New York City ever since. On the- other hand, she testified that she had never abandoned her domicile in the District of Columbia and did not intend to remain in New York. In deciding the issue of fact with regard to her intention, the court properly gave substantial weight to all of these facts. Shilkret v. Helvering, U.S.App.D.C., 138 F.2d 925.
Affirmed.